404 F.3d 1118
Javier DIAZ-RAMOS, Petitioner,v.Alberto R. GONZALES,* Attorney General, Respondent.
No. 02-71208.
United States Court of Appeals, Ninth Circuit.
April 13, 2005.

Christopher J. Stender, Esq., Stender & Associates, Phoenix, AZ, for Petitioner.
Regional Counsel, WEstern Region, Immigration & Naturalization Service, Laguna Niguel, CA, District Counsel, Office of the District Counsel, Department of Homeland Security, Phoenix, AZ, STephen J. Flynn, Office of Immigration Litigation, OIL, U.S. Department of Justice, Washington, DC, for Respondent.
Before GOODWIN, BEEZER, and O'SCANNLAIN, Circuit Judges.
ORDER
PER CURIAM.


1
In light of Lanza v. Ashcroft, 389 F.3d 917 (9th Cir.2004), the motion of the Attorney General to remand this case to the Board of Immigration Appeals for a clarification of the grounds for its affirmance of the Immigration Judge's denial of Diaz-Ramos' cancellation of removal application is GRANTED. This Court will not entertain any further appeals by petitioner concerning whether his removal would result in exceptional and extremely unusual hardship to his United States citizen children. 8 U.S.C. § 1252(a)(2)(b); see Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003).


2
The case, presently set for oral argument on April 15, 2005, in San Francisco, California, is removed from the oral argument calendar.


3
VACATED and REMANDED.



Notes:


*
 Alberto R. Gonzales is substituted for his predecessor, John Ashcroft, as Attorney General of the United States, pursuant to Fed. R.App. P. 43(c)(2)